Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 07/29/2021.
	Priority Date: Prov[7/29/2021]>PCT/CA2021/051065
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (Step-1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (Step-2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (Step-2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include: 
(a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People ]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for identifying anomalous payment terminals.
[Step-2A] Prong 1:The claim 12 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
	receiving, … of a payment terminal evaluation …, data associated with each of a plurality of payment terminals, wherein the data includes a plurality of data fields each having a respective value for a respective transaction processed by one of the plurality of payment terminals and wherein each payment terminal is associated with one of a plurality of merchants; 
	storing the data in a data warehouse;
	identifying, with an … of the payment terminal evaluation … and based on the data, at least one of (i) a merchant of the plurality of merchants as an anomalous merchant and (ii) a payment terminal of the plurality of payment terminals as an anomalous payment terminal; and 
	transmitting, with the …, anomaly information to a communication … to cause the communication device to display the anomaly information, wherein the anomaly information indicates that an anomaly has been identified with respect to the at least one of the anomalous merchant and the anomalous payment terminal.  


The claimed method/system/machine simply describes series of steps for identifying anomalous payment terminals 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more  electronic processors, devices and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more electronic processors, devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 1, and 17.  
Furthermore, the dependent claims 2-11, 12-16 and 18-20 do not resolve the issues raised in the independent claims. The dependent claims 2-11, 13-16 and 18-20 are directed towards using a first aggregated value of first data for the anomalous merchant is above or below a first threshold of the first data; dynamically determine the first threshold by determining at least one of an average, a median, and a standard deviation for a data field of the first data for the multiple merchants; wherein the first aggregated value includes at least one of a first overall transaction approval rate, a first contactless transaction approval rate; a first aggregated value of first data for the anomalous payment terminal is above or below a first threshold of the first data; dynamically determine the first threshold by determining at least one of an average, a median, and a standard deviation for a data field of the first data for the multiple payment terminals; and wherein the transaction authorization information includes at least one of a transaction identification of the respective transaction, a date , a time, a type of the respective transaction.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-11, 13-16, and 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pishe (US 2019/0012670 A1),  in view of Hammad et al (US 2013/0198046 A1) 
	Ref claim 1, Pishe discloses a payment terminal evaluation device comprising: 
	a network interface configured to receive data associated with each of a plurality of payment terminals, wherein the data includes a plurality of data fields each having a respective value for a respective transaction processed by one of the plurality of payment terminals and wherein each payment terminal is associated with one of a plurality of merchants (para [0056], fig. 1; via environment 100 in which devices…[0066-70], fig. 2; via components of device 200/transaction service provider system 102…and a communication interface 214…a Wi-Fi interface, a cellular network interface…[0130];via connector 302/API and determine/destination [e.g., data structure 618…] for the filtered event is available…); 
	a data warehouse configured to store the data (para [0042]; via data structures [e.g. databases, repositories…]…  [0119], fig. 5; via at step 512, process 500 includes storing of filtered data…predetermined transaction activity parameter…[0131]; fig. 7; via at step 716, processor 700/connector 302 storing the filtered event in a data structure 622…); and 
	an electronic processor coupled to the network interface and to the data warehouse, the electronic processor configured to identify, based on the data, at least one of (i) a merchant of the plurality of merchants as an anomalous merchant and (ii) a payment terminal of the plurality of payment terminals as an anomalous payment terminal (para [0066], fig. 2; via a device 200 correspond to transaction service provider system 102/merchant system 108…a processor 204/interface 214…[0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…[0091]; via the predetermined data identifier value/provide detection of fraudulent account activity with an account issuer… a subscriber may include a merchant associated with merchant system 108…),  and 
	transmit anomaly information to a communication device to cause the communication device [[to display the anomaly information]], wherein the anomaly information indicates that an anomaly has been identified with respect to the at least one of the anomalous merchant and the anomalous payment terminal (para [0053]; via detection of fraudulent activity determined based on transaction data associated with an accounts [credit/debit card account]… [0054]; via ex. fraudulent activity may be indicated base do the transaction data…[0091]; via a subscriber may include a merchant with merchant system 108…[0117]; via connector 302…the filtered data may include indication that suspected fraudulent activity has been concluded [implied identified anomalous merchant]]…[0120]; via connector 302 may asynchronously store filtered transaction data in a data structure 310).

	Pishe does not explicitly disclose the step to display the anomaly information.
	However, Hammad being in the same field of invention discloses the step  to display the anomaly information (para [0097], fig. 11; via a method for analyzing transaction date for mobile merchant transactions and generating a fraud alert message…[0140]; via at step 1112, report/alert generation module 208 e-transmit the generated fraud alert message to a client device of the mobile merchant. The message transmitted over the Internet, a cellular network, etc./module 208 can transmit fraud alert message 900 as an SMS message to a smart phone of Mobile Merchant ‘123456.”[implied display SMS message]…0046)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Pishe to include the disclosures as taught by Hammed to facilitate displaying SMS alert message of fraud transaction data on smart phone.

	Ref claim 2, Pishe discloses the payment terminal evaluation device of claim 1, wherein the electronic processor is configured to identify the anomalous merchant by determining, based on the data, at least one of: 
	that a first aggregated value of first data for the anomalous merchant is above or below a first threshold of the first data, wherein the first threshold is determined based on a second aggregated value of the first data for multiple merchants; and that an amount of anomalous transactions of a first type that have occurred on payment terminals of the anomalous merchant exceeds a second threshold, wherein the second threshold is determined based on an aggregated value of anomalous transactions of the first type that have occurred on payment terminals of the multiple merchants (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…[0098]; via the transaction data associated information with a transaction amount/cost…).
	Ref claim 3, Pishe discloses the payment terminal evaluation device of claim 2, wherein the multiple merchants are at least one of (i) each associated with a single acquirer, (ii) located within a certain region, and (iii) both (i) and (ii); and 28Attorney Docket No. P09320-US-UTIL / 490836-9083-US02 wherein the electronic processor is configured to dynamically determine the first threshold by determining at least one of an average, a median, and a standard deviation for a data field of the first data for the multiple merchants (para [0091]; via detection of fraudulent account activity…predetermined data identifier value…merchant system 108/acquirer system 110  …).
	Ref claim 4, Pishe discloses the payment terminal evaluation device of claim 3, wherein the first aggregated value includes at least one of a first overall transaction approval rate, a first contactless transaction approval rate, a first amount of approved transactions, a first amount of rejected transactions, and a first amount of contactless transactions; and wherein the first threshold includes at least one of a second overall transaction approval rate, a second contactless transaction approval rate, a second amount of approved transactions, a second amount of rejected transactions, and a second amount of contactless transactions (para [0091]; via detection of fraudulent account activity…predetermined data identifier value…merchant system 108/acquirer system 110  …).

	Ref claim 5, Pishe discloses the payment terminal evaluation device of claim 1, wherein the electronic processor is configured to identify the anomalous payment terminal by determining, based on the data, at least one of: 
	that a first aggregated value of first data for the anomalous payment terminal is above or below a first threshold of the first data, wherein the first threshold is determined based on a second aggregated value of the first data for multiple payment terminals; and that an amount of anomalous transactions of a first type that have occurred on the anomalous payment terminal exceeds a second threshold, wherein the second threshold is determined based on an aggregated value of anomalous transactions of the first type that have occurred on the multiple payment terminals (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…[0098]; via the transaction data associated information with a transaction amount/cost…).
	Ref claim 6, Pishe discloses the payment terminal evaluation device of claim 5, wherein the multiple payment terminals are at least one of (i) each associated with a single merchant or acquirer, (ii) located within a certain region, and (iii) both (i) and (ii); and wherein the electronic processor is configured to dynamically determine the first threshold by determining at least one of an average, a median, and a standard deviation for a data field of the first data for the multiple payment terminals (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…).
	Ref claim 7, Pishe discloses the payment terminal evaluation device of claim 6, wherein the first aggregated value includes at least one of a first overall transaction approval rate, a first contactless transaction approval rate, a first amount of approved transactions, a first amount of rejected transactions, and a first amount of contactless transactions; and wherein the first threshold includes at least one of a second overall transaction approval rate, a second contactless transaction approval rate, a second amount of approved transactions, a second amount of rejected transactions, and a second amount of contactless transactions  (para [0091]; via detection of fraudulent account activity…predetermined data identifier value…merchant system 108/acquirer system 110  …).
	Ref claim 8, Pishe discloses the payment terminal evaluation device of claim 1, wherein the electronic processor is configured to transmit the anomaly information to the communication device via the network interface (para [0054]; via ex. fraudulent activity may be indicated base don the transaction data…[0091]; via a subscriber may include a merchant with merchant system 108…[0117]; via connector 302…the filtered data may include indication that suspected fraudulent activity has been concluded [identified]…).
	Ref claim 9, Pishe discloses the payment terminal evaluation device of claim 1, wherein the data includes identification information, transaction authorization information, or a combination thereof; 	
	wherein the identification information includes at least one of a payment terminal region of each respective payment terminal, a merchant code corresponding to a merchant with which each respective payment terminal is associated, and a capability code configured to indicate a capability of each respective payment terminal (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…[0098]; via a merchant code with a product…); and 
	wherein the transaction authorization information includes at least one of a transaction identification of the respective transaction, a date of the respective transaction, a time of the respective transaction, a type of the respective transaction, an indication of whether the respective transaction was successful, and a dynamic card security code used during the respective transaction (para [0047]; via receive transaction authorization request from merchant provide guaranties of payment… [00081]; via connector receive the information from streaming data feed 304 in real-time…[0097]; via the plurality of transactions involving the merchant…).  
	Ref claim 10, Pishe discloses the payment terminal evaluation device of claim 1, wherein the electronic processor is configured to identify the at least one of the anomalous merchant and the anomalous payment terminal by determining that a plurality of anomalous transactions associated with the at least one of the anomalous merchant and the anomalous payment terminal have occurred; and wherein the electronic processor is configured to identify at least one anomalous transaction of the plurality of anomalous transactions by identifying an inconsistency in data received for the at least one anomalous transaction (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…).
	Ref claim 11, Pishe discloses the payment terminal evaluation device of claim 10, wherein the inconsistency in the data received for the at least one anomalous transaction indicates at least one of: 
	a type of transaction performed by a respective payment terminal that is not supported by the respective payment terminal according to a capability code of the respective payment terminal (para [0054]; via performing analysis of transaction data/receiving predetermined data identifier value associated with a merchant data information associated with an issuer institution…ex. with regard to fraudulent activity based on the transaction data…[0098]; via a merchant code with a product…information associated with transaction type [online, a card present…]…);
	a type of cardholder verification method (CVM) performed by the respective payment terminal that is not supported by the respective payment terminal according to the capability code of the respective payment terminal; 
	that a personal identification number (PIN) was entered but PIN data is not included in the data received for the at least one anomalous transaction; and 
	an absence of a certain type of the data received for the at least one anomalous transaction compared to previously received data for previous transactions performed by the respective payment terminal. 
 	Claim 12 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 13 is rejected as per the reasons set forth in claim 2

	Claim 14 is rejected as per the reasons set forth in claim 3
	Claim 15 is rejected as per the reasons set forth in claim 2
	Claim 16 is rejected as per the reasons set forth in claim 6
Claim 17 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 18 is rejected as per the reasons set forth in claim 5
	Claim 19 is rejected as per the reasons set forth in claim 3
Claim 20 is rejected as per the reasons set forth in claim 2

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Metral et al(US 2017/0193498 A1) discloses Fault Tolerant Token based Transaction System.
CHANDU et al (WO 2020194239 A1) discloses Method, System and Payment Terminal…Communication Network for Payment Transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698